In the
United States Court of Appeals
For the Seventh Circuit

No. 99-2432

MARSHALL T. STEWART, JR. and ISIAH WILLIAMS,

Plaintiffs-Appellants,

v.

WILLIAM HENDERSON, Postmaster General
and UNITED STATES POSTAL SERVICE,

Defendants-Appellees.



Appeal from the United States District Court
for the Northern District of Indiana, Hammond Division.
Nos. 97 C 14 & 97 C 35--Andrew P. Rodovich, Magistrate
Judge.


Argued February 7, 2000--Decided March 13, 2000



  Before KANNE, ROVNER and EVANS, Circuit Judges.

  ROVNER, Circuit Judge. The plaintiffs, Marshall
Stewart, Jr. and Isiah Williams, brought this
action under Title VII, 42 U.S.C. sec. 2000 et
seq., alleging that the United States Postal
Service ("USPS") discriminated against them based
upon their status as African-Americans. The
alleged discrimination occurred in the hiring
process for the position of Manager of Processing
and Distribution Facility at the USPS facility in
Lafayette, Indiana. Stewart and Williams were
employees at the Lafayette facility at the time,
and they submitted written applications for the
position along with six other USPS employees. The
pool of applicants was composed of two white
females, three white males, and three African-
American males including Stewart and Williams.

  Pursuant to USPS policy, the written
applications were reviewed by a three member
review committee and evaluated under the "STAR"
method, which refers to "Situation on Task,"
"Action" and "Result." The job vacancy
announcement identified the knowledge, skills and
abilities ("KSAs") needed to perform the
position, and applicants were instructed that
their written applications must demonstrate how
they possess each KSA by describing a situation
on task in which they took action and providing
the results of that action, or STAR. The
committee then reviewed the applications to
determine which candidates were best qualified
for the position by analyzing those STAR
examples. After reviewing the applications
individually, the members of the committee
convened a teleconference to discuss their
evaluations and make recommendations. The
committee recommended four of the applicants for
the position, and those persons proceeded to the
next stage of the process which involved personal
interviews. Stewart and Williams were not among
those recommended, although another African-
American male was in the recommended group. The
three member selection committee conducted
interviews of the four finalists, and offered the
position to Larry Melton, a white male. Stewart
and Williams contend that they were discriminated
against based upon their race. The district court
granted summary judgment to the USPS, holding
that Stewart and Williams had failed to
demonstrate that the reasons given by the USPS
for its decision were pretextual.

I.

  A plaintiff may prove race discrimination under
Title VII through direct evidence, or indirectly
through the burden-shifting mechanism of
McDonnell-Douglas. McDonnell-Douglas Corp. v.
Green, 411 U.S. 792 (1973); Crim v. Bd. of Educ.
of Cairo School Dist. No. 1, 147 F.3d 535, 540
(7th Cir. 1998). Stewart and Williams do not
allege that they have direct evidence of race
discrimination. Under the McDonnell-Douglas test,
each plaintiff must first establish a prima facie
case of discrimination based on race. 147 F.3d at
540. Once that is established, the burden shifts
to the defendant to provide a legitimate, non-
discriminatory reason for the action. Id. at 541.
If defendant meets that burden, then the burden
shifts back to the plaintiff to establish that
the reasons proferred by the defendant were
pretextual. Id. It is this part of the test that
is ultimately at issue in this case. Stewart and
Williams do not provide any direct evidence that
the employer’s decision was pretextual in that it
was more likely than not motivated by a
discriminatory reason. Instead, they attempt to
prove pretext through indirect evidence, which
can be accomplished by establishing that the
reasons given by the employer are factually
baseless, were not the actual motivation for the
decision, or were insufficient to motivate the
decision. Jackson v. E.J. Branch Corp., 176 F.3d
971, 983 (7th Cir. 1999); Bahl v. Royal Indem.
Co., 115 F.3d 1283, 1291 (7th Cir. 1997).

II.
  Stewart and Williams argue that the district
court erred in considering on summary judgment an
affidavit prepared by Walter Hess, the
chairperson of the review committee, which
detailed the reasons for the committee’s decision
not to recommend Stewart and Williams. They also
argue that those reasons were pretextual, and
that the district court erred in granting summary
judgment.

  In support of the motion for summary judgment,
the USPS attached an affidavit from Hess. That
affidavit stated, in relevant part, that all
three reviewers rated Williams as one of the
weakest candidates, and that the consensus on
Williams was that his written application
responses to the KSAs showed an adversarial
quality that would be detrimental in the
position. Hess further attested that he initially
rated Stewart as one of his top four candidates,
but that the other two disagreed. Those reviewers
convinced Hess that his rating was too high
because in his application Stewart did not
document "Actions" that he had taken himself, as
is required, but instead had "’too many we’s--not
anything he did himself.’"

  Stewart and Williams maintain that the affidavit
represents inadmissible hearsay, and that it
should not have been considered by the district
court. They also assert that the Hess affidavit
is improper to the extent that it goes beyond
presenting Hess’ own views and sets forth the
actions and conclusions of the committee as a
whole.

  The plaintiffs’ hearsay argument rests largely
on a misunderstanding of the concept of hearsay.
They argue that the affidavit contains
inadmissible hearsay because it included
statements and thoughts by other committee
members and because it set forth the reasons for
the review committee’s actions, not just Hess’
own views. There is only one actual statement by
the other reviewers in the affidavit, which is
the comment that Stewart’s application had too
many "we’s." That comment at the teleconference
is hearsay only if offered for the truth of the
matter asserted. Pierce v. Atchinson, Topeka and
Santa Fe Railway Co., 110 F.3d 431, 440 n.10 (7th
Cir. 1997); United States v. Sanchez, 32 F.3d
1002, 1005 (7th Cir. 1994). Hess did not offer
that comment to establish that Stewart’s
application included too many "we’s." Instead,
the statement was offered to demonstrate that
Hess changed his opinion based on that opinion by
his co-members. Even if their view of the
application was wrong or misguided, the
statements are evidence of what motivated Hess’
decision not to recommend Stewart for the
position. In other words, regardless of whether
the committee members were correct in how they
perceived the application, their statement is
relevant to show Hess’ state of mind when he made
his recommendation. See id. The other, more
indirect, references to the opinions of committee
members are admissible for the same reason.

  Furthermore, Stewart and Williams are simply
wrong in asserting that Hess may not testify as
to what happened at the teleconference. Hess was
a participant in the teleconference, and thus has
personal knowledge of what was decided and why.
If the plaintiffs’ argument was carried to its
logical extreme, each committee member could only
testify as to his or her personal opinion, but no
one could testify as to what the group as a whole
decided. There is no legal support for that
position, and in fact the plaintiffs have not
attempted to provide any. Hess could properly
testify as to the reasons why the committee
decided not to recommend Stewart and Williams for
the position. Therefore, the district court did
not err in considering the Hess affidavit when
granting summary judgment.

  Stewart and Williams make the frivolous argument
that if those reasons are considered, the court
also was required to consider as a reason for the
decision another part of Hess’ affidavit, in
which Hess indicated that a committee member
discussed Williams’ EEO complaint. The affidavit
makes clear, however, that after the decision not
to recommend Williams was made, one member
indicated that Williams previously had filed an
EEO complaint, and that comment motivated Hess to
retain his notes. The affidavit thus negates any
claim that the EEO discussion affected the
decision, since the decision preceded it. The
plaintiffs offer nothing to the contrary. In
fact, the plaintiffs never even deposed any
member of the review committee, despite having
more than a year to do so.

  Stewart and Williams also contend that the USPS
did not follow the STAR method and that therefore
the decision was pretextual. For instance, they
argue that the STAR method requires two steps,
Phase I and Phase II, and that there was no
evidence that Phase I was attempted much less
completed. That may be evidence that the USPS did
a poor job of implementing the STAR method, but
it is not evidence that the proffered reasons
were pretextual. The focus of a pretext inquiry
is whether the employer’s stated reason was
honest, not whether it was accurate, wise, or
well-considered. Jackson, 176 F.3d at 984; Crim,
147 F.3d at 541; Bahl, 115 F.3d at 1291-92. We do
not sit as a superpersonnel department that
reexamines an entity’s business decision and
reviews the propriety of the decision. Id. Our
only concern is whether the legitimate reason
provided by the employer is in fact the true one.
The plaintiffs do not argue that the members of
the review committee did not believe they were
using the STAR method, and in fact all evidence
indicates that the committee did conduct the
review under the STAR method as they understood
it. The record includes the STAR worksheets for
ranking the candidates, and Hess stated in his
affidavit that the committee members rated the
candidates and made their recommendations under
the STAR method. In order to demonstrate that the
reasons given for the decision were pretextual,
Stewart and Williams would have to provide
evidence not just that the STAR method was poorly
implemented, but that the USPS lied about using
the STAR method and that we should infer from
that a discriminatory reason for the decision.
Because all the evidence indicates that the
review committee believed it was implementing the
STAR method in recommending the candidates,
Stewart and Williams have failed to provide any
evidence of pretext. Stewart and Williams’
contentions in their own affidavits that they
applied the STAR method and their ratings
indicated that they should have been chosen are
self-serving and add nothing to the ultimate
issue of pretext.

  Finally, Stewart argues that the court should
have found an issue of fact created by comparing
the application of a selected candidate, Connie
Flick, with Stewart’s application. Stewart argues
that his application used 65% "I’s" and 35%
"we’s", whereas a recommended applicant, Connie
Flick, used 66% "I’s" and 34%/1 "we’s." He
therefore asserts that the difference is minimal,
and thus the decision based on the absence of
personal experience and abundance of "we’s" was
pretextual. This argument is deficient for a
number of reasons, not the least of which is that
counting the "I’s" and "we’s" leaves no sense of
the critical issue for a committee of where and
how the language is used. In addition, even if we
were to ignore that fundamental defect and
consider the numbers, Stewart’s own example
demonstrates that Connie Flick had substantially
more examples of personal ("I") rather than group
("we") action. Stewart declares that Flick uses
"we" 24 times or 34% of the time, whereas he used
it 6 times or 35% of the time. That merely
demonstrates that Flick provided many more
examples of both personal and group action than
Stewart. Of course, Stewart did not mention the
number of "I’s" in each application, but his own
figures indicate approximately 46 for Flick and
11 for Stewart. Far from demonstrating pretext,
that actually provides evidence supporting the
committee’s decision, and certainly does not
provide evidence of pretext.

  For the reasons stated above, the decision of
the district court is AFFIRMED.



/1 Stewart’s brief actually states 44%, but that
would add up to 110%. Regardless of whether it
was 34% or 44%, the analysis and disposition
would be the same.